                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV 19-10519-JLS (SP)                                            Date     January 2, 2020
 Title             ARMANDO LOPEZ v. STU SHERMAN, Warden




 Present: The                    Sheri Pym, United States Magistrate Judge
 Honorable
           Kimberly I. Carter                                    n/a                                 n/a
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Petitioner:                      Attorneys Present for Respondent:
                              n/a                                                     n/a
 Proceedings:                 (In Chambers) Order to Show Cause Why Petition Should Not Be
                              Dismissed Due to Failure to Exhaust and Pending State Petition

      On December 12, 2019, petitioner Armando Lopez filed a Petition for Writ of
Habeas Corpus by a Person in State Custody under 28 U.S.C. § 2254 (the “Petition”).
This court having reviewed the Petition, it appears that the Petition is subject to dismissal
because, as indicated in the Petition, petitioner has not exhausted his state remedies with
respect to the grounds raised in his Petition. Further, petitioner states he has filed a state
habeas petition that is currently pending before the California Supreme Court, which
presumably could moot the instant federal Petition. The court will not make a final
determination regarding whether the federal Petition should be dismissed, however,
without giving petitioner an opportunity to address these issues.

       Accordingly, the court hereby issues this Order to Show Cause why the Petition
should not be dismissed, and specifically orders petitioner to respond to the Order to
Show Cause in writing by no later than February 3, 2020. The court further directs
petitioner to review the information that follows, which provides additional explanation
as to why the federal Petition appears to be subject to dismissal and may assist petitioner
in determining how to respond.

                                        The Exhaustion Requirement

     A state prisoner must exhaust his or her state court remedies before a federal court
may consider granting habeas corpus relief. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v.
Boerckel, 526 U.S. 838, 842, 119 S. Ct. 1728, 144 L. Ed. 2d 1 (1999). To satisfy the
exhaustion requirement, a habeas petitioner must fairly present his or her federal claims
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-10519-JLS (SP)                               Date   January 2, 2020
 Title          ARMANDO LOPEZ v. STU SHERMAN, Warden

in the state courts in order to give the State the opportunity to pass upon and correct
alleged violations of the prisoner’s federal rights. Duncan v. Henry, 513 U.S. 364, 365,
115 S. Ct. 887, 130 L. Ed. 2d 865 (1995) (per curiam). A habeas petitioner must give the
state courts “one full opportunity” to decide a federal claim by carrying out “one
complete round” of the state’s appellate process in order to properly exhaust a claim.
O’Sullivan, 526 U.S. at 845.

       For a petitioner in California state custody, this generally means that the petitioner
must have fairly presented his or her claims in a petition to the California Supreme Court.
See O’Sullivan, 526 U.S. at 845 (interpreting 28 U.S.C. § 2254(c)); Gatlin v. Madding,
189 F.3d 882,888 (9th Cir. 1999) (applying O’Sullivan to California). A claim has been
fairly presented if the petitioner has both “adequately described the factual basis for [the]
claim” and “identified the federal legal basis for [the] claim.” Gatlin, 189 F.3d at 888.

       In this case, petitioner has raised four purported grounds for relief in his federal
habeas Petition, all of which allege either that he received an unauthorized sentence or in
ineffective assistance of counsel. The Petition indicates that petitioner has filed a habeas
petition in the California Supreme Court alleging ineffective assistance and requesting
recall of his sentence, but states that petition is still pending. The Petition further
indicates that none of the grounds it raises have been ruled on by the California Supreme
Court, and thus none of the grounds raised have yet been exhausted. If this is correct, the
Petition is subject to dismissal.

                   State Action Pending That Could Moot Federal Petition

       As just noted, when a claim raised in a federal habeas petition is still pending
before a state court, the petitioner has not met the exhaustion requirement because he has
not given the state court the first opportunity to address the federal claim. See Duncan,
513 U.S. at 365. “If the prisoner’s claim is meritorious, and if the state remedy is prompt
and complete, there is no need to bring post-conviction proceedings in federal courts.”
Sherwood v. Tomkins, 716 F.2d 632, 633 (9th Cir. 1983) (internal quotation marks and
citation omitted).

       Furthermore, a pending state appeal or petition renders a federal habeas petition
subject to dismissal even if the claim raised in the federal petition is different from the
issue raised in a pending state appeal or petition. See Sherwood, 716 F.2d at 634 (“When
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 2 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-10519-JLS (SP)                              Date   January 2, 2020
 Title          ARMANDO LOPEZ v. STU SHERMAN, Warden

. . . an appeal of a state criminal conviction is pending, a would-be habeas corpus
petitioner must await the outcome of his appeal before his state remedies are exhausted,
even where the issue to be challenged . . . has been finally settled in the state courts.”);
see also Schnepp v. Oregon, 333 F.2d 288, 288 (9th Cir. 1964) (per curiam) (state
remedies not exhausted where a state post-conviction proceeding is pending). This is
because, “even if the federal constitutional question raised by the habeas corpus
petitioner cannot be resolved in a pending state appeal, that appeal may result in the
reversal of the petitioner’s conviction on some other ground, thereby mooting the federal
question.” Sherwood, 716 F.2d at 634 (citing Davidson v. Klinger, 411 F.2d 746, 747
(9th Cir. 1969) (per curiam)).

       Here, the federal Petition states petitioner has filed a habeas petition in the
California Supreme Court that is still pending. If it is correct that petitioner retains a
pending state action which may moot or otherwise affect his alleged constitutional claims
before this Court, he must await the outcome of that action before presenting his claims
in federal court, and thus the federal Petition would be subject to dismissal, unless
petitioner requests and obtains a stay of the action, as discussed further below. See
Henderson v. Johnson, 710 F.3d 872, 874 (9th Cir. 2013).

                                       Petitioner’s Options

       The Ninth Circuit has stated that lower courts “‘have no obligation to act as
counsel or paralegal to pro se litigants.’” Ford v. Pliler, 590 F.3d 782, 787 (9th Cir.
2009) (quoting Pliler v. Ford, 542 U.S. 225, 231, 124 S. Ct. 2441, 159 L. Ed. 2d 338
(2004)). But the Ninth Circuit has also recognized that courts may provide pro se
litigants with “accurate instruction” before dismissing a “mixed” petition containing both
exhausted and unexhausted claims. See id. at 786 (“The district court gave [the
petitioner] accurate instruction before dismissing his mixed habeas petitions without
prejudice. Pliler does not allow us to require anything more.”). Petitioners with fully
unexhausted petitions have some of the same options. See Mena v. Long, 813 F.3d 907,
912 (9th Cir. 2016); Henderson, 710 F.3d at 874. Accordingly, the court presents
petitioner with the following options:

Option 1:
     If petitioner contends that he has in fact exhausted his state court remedies on the
grounds raised in his federal habeas Petition, he should clearly explain this in a written
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 3 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-10519-JLS (SP)                               Date   January 2, 2020
 Title          ARMANDO LOPEZ v. STU SHERMAN, Warden

response to this Order to Show Cause. Further, if petitioner contends that in fact he does
not currently have a petition pending for review that may moot his federal habeas
Petition, he should also clearly explain in a written response. The written response must
be filed on or before February 3, 2020. Petitioner should attach to his response copies of
any documents establishing that grounds one through four are indeed exhausted, and that
he does not have a matter pending before the California Supreme Court. (Petitioner may
also file a response, and include a notice that, if the court still finds the petition to be
unexhausted, he alternatively selects one of the other options discussed below.)

Option 2:
       Petitioner may request a voluntary dismissal of this action without prejudice
pursuant to Federal Rule of Civil Procedure 41(a). A Notice of Dismissal form is
attached for petitioner’s convenience. The court advises petitioner, however, that if
petitioner should later attempt to again raise any dismissed claims in subsequent habeas
petition, those claims may be time-barred under the statute of limitations in 28 U.S.C.
§ 2244(d)(1) (“A 1-year period of limitation shall apply to an application for a writ of
habeas corpus by a person in custody pursuant to the judgment of a State court.”).

Option 3:
        If petitioner contends that some of his claims are unexhausted but some are not,
petitioner may request a voluntary dismissal of only the unexhausted claims, and elect to
proceed on only his exhausted claims. Petitioner may also use the attached Notice of
Dismissal form in order to select this option. The court advises petitioner, however,
that if petitioner elects to proceed now with only certain claims, any future habeas
petition containing the dismissed grounds for relief or other claims that could have been
raised in the instant petition may be rejected as successive (or may be time-barred). In
addition, petitioner may not be able to proceed on his exhausted claims if he has a
currently pending state habeas petition.

Option 4:
        Pursuant to Rhines v. Weber, 544 U.S. 269, 277-78, 125 S. Ct. 1528, 161 L. Ed. 2d
440 (2005), and Mena v. Long, 813 F.3d at 910-12, petitioner may ask the court to stay
all of the claims in the petition while petitioner returns to the state courts to exhaust his
already pled but unexhausted claims. To obtain a stay of this case pursuant to Rhines,
petitioner is required to: (a) show good cause for his failure to exhaust grounds one
through four in state court earlier; and (b) show that the grounds are not “plainly
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 4 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-10519-JLS (SP)                                Date   January 2, 2020
 Title          ARMANDO LOPEZ v. STU SHERMAN, Warden

meritless.” See id. at 277. (Petitioner also may request a Rhines stay, and include a
notice that, if the court denies the Rhines stay, he alternatively selects one of the other
options.)

Option 5:
       If petitioner contends some of his claims are unexhausted but some are not,
pursuant to Kelly v. Small, 315 F.3d 1063, 1070-71 (9th Cir. 2003), overruled on other
grounds by Robbins v. Carey, 481 F.3d 1143 (9th Cir. 2007), petitioner may dismiss his
unexhausted claims and ask the court to stay his remaining, fully exhausted claims while
he returns to the state courts to exhaust his dismissed claims. The court advises
petitioner, however, that “[a] petitioner seeking to use the Kelly procedure will be able to
amend his unexhausted claims back into his federal petition once he has exhausted them
only if those claims are determined to be timely. And demonstrating timeliness will often
be problematic under the now-applicable legal principles.” King v. Ryan, 564 F.3d 1133,
1140-41 (9th Cir. 2009). Additionally, a petitioner may only amend a new claim into a
pending federal habeas petition after the expiration of the limitations period if the new
claim shares a “common core of operative facts” with the claims in the pending petition.
Mayle v. Felix, 545 U.S. 644, 659, 125 S. Ct. 2562, 162 L. Ed. 2d 582 (2005). (Petitioner
also may request a Kelly stay, and include a notice that, if the court denies the Kelly stay,
he alternatively selects one of the other options.)

Caution
       Petitioner is cautioned that if he requests a stay and the court denies the request for
a stay, or if petitioner contends that he has in fact exhausted his state court remedies on
all grounds and the court disagrees, the court may recommend that his petition be
dismissed. Accordingly, as noted above, petitioner may select options in the alternative.

       In sum, in order to select Option 1, petitioner must file a response to this Order
showing all grounds are exhausted, and that he does not have a petition currently pending
review before a state court. In order to select Options 2 or 3, petitioner may file the
attached Notice of Dismissal form and fill it out according to his choice. In order to
select Options 4 or 5, petitioner must file a written response requesting a stay pursuant to
either Rhines or Kelly. With Options 1, 4, or 5, petitioner may select an alternative option
in the event the court finds certain claims unexhausted, that a petition remains pending in
state court, and/or denies the request for a stay. Whichever option petitioner selects,
petitioner must file and serve the responding document clearly stating the option selected
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                          Page 5 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-10519-JLS (SP)                             Date   January 2, 2020
 Title          ARMANDO LOPEZ v. STU SHERMAN, Warden

no later than February 3, 2020.

      The court warns petitioner that failure to timely file and serve a response as
directed in this order will result in a recommendation that this action be dismissed
without prejudice for failure to exhaust state remedies, for failure to prosecute,
and/or for failure to obey court orders.




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                       Page 6 of 6
